Today, we bear witness to a digital transformation all over the globe. So far, it has been reflected above all in the global economy. However, there is no doubt that, very soon, that transformation will substantially affect every aspect of social life — at the local, regional, and international levels. I was fascinated by the announcement of the United States Department of Labor that 65 per cent of today’s students will be employed in jobs that do not exist at present. It is true that such forecasts are more valid for the most developed countries, but the very essence of the digital transformation is rapidly spreading across the globe.
Be that as it may, such remarkable technological progress should be welcomed. We are filled with hope that, in this way, we can find solutions to unsolved problems. However, like similar changes in the past, today’s fourth industrial revolution will bring about new problems and deepen some of the old challenges that humankind is facing.
I will speak first about inequality. Yet the issue of inequality relates not only to the sense of social justice or injustice but increasingly to world peace. Today’s world has not yet come to understand, let alone rid itself of, the traditional reasons for the use of force within and between countries. And there is already a new challenge ahead of us, namely, how we should regulate technological progress so that it benefits everyone, and not just a privileged minority. The information revolution has paved the way to a global awareness of social inequalities. I believe that that is one of the main triggers of social conflicts, including in the international community.
The question of legal and any other regulation of the digital transformation is certainly a new issue on the agenda. That also holds true for the most developed countries in the international community. However, the globalization of the digital transformation is occurring so swiftly that it will have to be actively addressed by the United Nations. We will encounter difficulties and obstacles at the beginning, but eventually historic necessity will force us to pool our efforts.
Pooling our efforts in creating effective regulation on climate change proves that we can be successful in our endeavours. It is quite possible that one of the elements of success was the fact that climate change is a major factor of global migration. And as long as migration is not regulated, it will continue to cause the world’s paramount security problem. In that sense, migration is yet another catalyst for the international community to find appropriate common solutions.
In any and all contexts, the peaceful resolution of conflicts is absolutely essential. With regard to its fundamental reason for existence, it seems that the United Nations is not effective enough. That should be a further reminder that the Organization ought to adapt to the new circumstances and balance of powers. If the United Nations system is not successful in coping with international conflicts, it risks being sidelined. The use of force as an extreme means of dispute resolution without the necessary endorsement by the United Nations — for example, in the fight against terrorism — risks bringing about the decline of the political and security architecture established after the Second World War.
The next leader of the United Nations is therefore of crucial importance. My country, Slovenia, is proud to have presented Mr. Danilo Türk, our former Head of State and former Assistant Secretary-General for Political Affairs with a decades-long commitment to the United Nations, as a candidate for that eminent post. I am firmly convinced that he is a strong and credible candidate and that it is time that a Secretary- General came from among the Group of Eastern European States.
I like to present my country as smart, green and of just the right size to be a reference country in many different aspects, but Slovenia also stands for democracy, equality and the peaceful resolution of disputes, and it respects international law and principles. We have built our community of nations on respect for international law and on the protection of individuals and their human rights. If we wish our societies to flourish, such duties must never be far from our minds.
My country is also a strong supporter of effective multilateralism and is among those countries that strive to bring the global community closer to universal respect for human rights, promote respect for international law, strengthen the rule of law, foster preventive diplomacy, particularly in the field of mediation, protect peace and security, promote gender equality, protect the elderly, preserve natural resources, implement sustainable development goals and ensure a decent life for all.
Slovenia will promote these principles within the United Nations, including as a member of the Human Rights Council and a candidate for its presidency in 2018, as a current Chair of the Human Security Network and as a member of various informal groupings within the United Nations, as well as within other regional organizations and groupings of which we are members.
After the truly landmark previous session of the General Assembly, it is now time to start implementing the 2030 Agenda for Sustainable Development, which, together with the Paris Agreement on Climate Change, provides a signpost for and a vision of a more sustainable future for our planet and prosperity for its people.
We will also continue our efforts to have May 20 proclaimed World Bee Day. Our activities during this session of the General Assembly will take place mainly within the context of the Food and Agriculture Organization of the United Nations, and we expect to present a resolution in New York during the Assembly’s seventy-second session. We believe that strengthening our common care for bees and other pollinators is needed to ensure food security, biodiversity and sustainable development.
Let me conclude by saying that it was a tremendous privilege to work with the outgoing Secretary-General. I would like to pay tribute to him and to thank him for his determined efforts to promote the United Nations, its values and its goals. We will remember him for his tireless endeavours to make the world a better place. Let us fervently hope that the next Secretary-General will do the same, and even better, for the sake of humanity and of our children and grandchildren.
